Citation Nr: 0842329	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for immune complex disease, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2006, a statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the record discloses a need for further 
development prior to final appellate review.  The claims file 
shows that the veteran began receiving Social Security 
disability benefits as of August 2005.  However, it does not 
appear that the RO has requested any records from the Social 
Security Administration, including the medical records 
utilized in awarding disability benefits.  The VA's duty to 
assist a veteran clearly extends to obtaining records from 
the Social Security Administration.  38 U.S.C.A. § 5103A.  
Therefore, this matter must be addressed prior to final 
appellate review.

The medical evidence in this case also is unclear regarding 
whether the veteran has any present immune complex disease 
associated with his service in Vietnam.  The veteran served 
in the Republic of Vietnam and was treated for a malaria 
infection as a result of this service.  He already is 
service-connected for residuals of malaria.  In March 2005, 
the veteran presented to a private hospital with increased 
weakness and numbness, predominantly involving the anterior 
thighs symmetrically with a transient fever.  Examination was 
remarkable for predominantly subtle weakness of the handgrip, 
and marked edema of the lower extremities without palpable 
cords.  

An April 2005 private treatment record shows an impression of 
small vessel vasculitis involving the digits, with 
glomerulonephritis of a segmental and membranous nature; 
peripheral neuropathy possibly related to glomerulonephritis 
or a metabolic process; and a prior history of 
hypereosinophilia with an IgG kappa monoclonal peak, possibly 
related to an underlying parasitic disease given that he had 
prior malaria or some other parasite while in Vietnam; this 
could also represent a paraneoplastic process.  A separate 
April 2005 private medical record shows, however, a 
diagnostic impression of neuropathy secondary to degenerative 
disc disease and spinal stenosis, less likely a 
perineoplastic syndrome.

A June 2005 private needle biopsy of the left kidney shows a 
diagnosis of mixed membranous and focal proliferative 
glomerulonephritis, immune complex mediated type.

In October 2006, a private physician determined that the 
veteran's symptoms were consistent with herbicide exposure 
and that he had acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, and suspected underlying lymphoma 
associated with his medical condition.  This report 
references a March 27, 2006 examination showing 
leukocytoclastic vasculitis involving approximately 60 
percent of the total skin area, which is not of record.  A 
previous April 2006 VA dermatology record, however, showed no 
evidence of soft tissue sarcoma, porphyria cutanea tarda, or 
basal cell carcinoma.  Chloracne was found, which was noted 
as possibly consistent with Agent Orange exposure

A March 2007 VA examination report shows an assessment of 
chronic demyelinating peripheral neuropathy and myopathy 
secondary to vasculitis, etiology unknown but not a 
presumptive condition caused by Agent Orange exposure.  There 
was no history of evidence of porphyria cutanea tarda or 
lymphoma.  

The medical evidence of record shows various diagnoses as 
causes for the veteran's symptoms.  Some of these diagnoses 
are presumptively related to Agent Orange exposure if 
diagnosed within one year of service, including chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy.  See 38 C.F.R. §§ 3.307, 3.309.  There is 
conflicting evidence of whether the veteran actually has any 
of these diseases, however, and this needs to be resolved.  
Also, since the diagnoses would be outside the one-year 
presumptive period a medical opinion still is necessary to 
determine whether they are related to service.  Even for the 
diseases that are not presumptively related, such as 
vasculitis and any other immune complex disease, a medical 
opinion is necessary to determine whether any present 
diseases are directly related to Agent Orange exposure.  Even 
though a disease may not be presumptively related to Agent 
Orange exposure, this does not preclude the claimant from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).   

Last, the March 27, 2006 examination report is not of record, 
which shows leukocytoclastic vasculitis involving 60 percent 
of the total skin area.  It is not clear if this is a VA 
record or private treatment record; but this should be 
obtained.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file a copy of any 
decision from the Social Security 
Administration concerning the veteran's 
award of disability benefits and copies of 
all medical records utilized in making 
that decision.

2.  Obtain any recent VA or private 
treatment records addressing the veteran's 
symptoms associated with his immune 
complex disease, including a March 27, 
2006 medical record.

3.  Schedule the veteran for a VA 
examination with a qualified VA physician 
to determine whether the veteran has any 
present disease including vasculitis, 
chloracne, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, or 
any other immune complex disease that is 
at least as likely as not directly related 
to his exposure to Agent Orange in 
service.  

In making these diagnoses, all necessary 
tests should be performed.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for any immune complex disease.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




